In a claim to recover damages for assault and battery, the defendant appeals from an order of the Court of Claims (Silverman, J.), dated December 10, 1985, which *773granted the claimant’s motion to deem his notice of intent to file his claim to be his claim and to strike the defendants’ fifth and sixth affirmative defenses.
Ordered that the order is affirmed, with costs.
Where a claimant files a notice of intent within the prescribed statutory period of Court of Claims Act § 10, the court may, in its discretion, deem the notice of intent as the claim when the notice meets the requirements set forth under Court of Claims Act § 11 for the stating of claims (Liberty Mut. Ins. Co. v State of New York, 121 AD2d 694; Chalmers & Son v State of New York, 271 App Div 699, affd 297 NY 690). The court in the instant case did not abuse its discretion in deeming the notice of intent to be a claim. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.